DETAILED ACTION
This is in response to application filed on February 07, 2020, said application claims foreign priority to a Korean patent application no. 10-2019-0014834, filed 02/08/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination of which claims 1 and 14 are in independent form.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo).

In reference to independent claim 1:
Bastaldo teaches an electronic device comprising: a display; and a processor, wherein the processor (i.e. ... mobile device 180 further includes a microprocessor...a touch screen.... - Column 4, lines 9-26; Column 5, lines 16-17) is configured to: obtain at least one keyword from i.e. .... the image is a photo or a frame of a video. The identified keyword...is a spoken word or phrase within the audio of the video.  The identified keyword is compared to a collection of targeted keywords. Each targeted keyword in the collection also has corresponding content.. If the identified keyword matches a targeted keyword,...the corresponding content is overlaid on the image... the corresponding content may be...a logo, an advertisement, coupon or other offer, a tagline, or any other content...the overlaid content location corresponds to the timestamp of the identified keyword location... - Column 2, lines 21-34; Column 10, lines 23-26; Column 11, lines 40-41).

In reference to claim 2:
Bastaldo teaches the electronic device of claim 1, wherein the processor is further configured to perform control so as to add, to a video content including the plurality of images, an indicator indicating a reproduction point of the at least one selected image to which the graphic data is applied (i.e. ... displaying additional information related to the overlaid content... also depicts.. the name of the baseball field (e.g., ABC FIELD). In this example, the baseball field name is an identified keyword 514.... - Column 12, lines 28-39).

In reference to claim 6:
Bastaldo teaches the electronic device of claim 1, wherein the processor is further configured to: determine at least one recommended graphic data corresponding to the at least one keyword, provide a user interface including the at least one determined recommended graphic data, and determine graphic data to be applied to the at least one selected image among the at i.e. ... the user is presented an option to accept or discard the overlaid content... - Column 11, lines 42-43). 

In reference to claim 7:
Bastaldo teaches the electronic device of claim 6, wherein the input comprises at least one of a touch input, a gesture input, or a voice input (i.e. ... touching the surface of the screen with a finger... - Column 6, lines 5-6). 

In reference to claim 8:
Bastaldo teaches the electronic device of claim 6, wherein the processor is further configured to: determine whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determine graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal (i.e. ... if the user does not select the X or other mark, the overlaid content remains... - Column 11, lines 45-47). 

In reference to claim 9:
Bastaldo teaches the electronic device of claim 1, wherein the processor is further configured to: determine whether the at least one keyword corresponds to a designated class, if the at least one keyword corresponds to the designated class, determine a sound effect corresponding to the at least one keyword, and perform control so as to apply the sound effect at a point in time at which a voice signal corresponding to the at least one keyword is output (i.e. ... The identified keyword...is a spoken word or phrase within the audio of the video.  The identified keyword is compared to a collection of targeted keywords. Each targeted keyword in the collection also has corresponding content....the corresponding content may be...any other content.... - Column 2, lines 21-34; Column 10, lines 23-27; Note that any content can include audio, such well-known audio annotation content is illustrated in Fletcher).

In reference to claim 12:
Bastaldo teaches the electronic device of claim 1, further comprising: a memory, wherein the processor is further configured to: obtain a video content from the memory, and obtain a voice signal related to the plurality of images from the obtained video content (i.e. .... the image is a photo or a frame of a video. The identified keyword...is a spoken word or phrase within the audio of the video... any or all of the tangible memory of the computers.... - Column 2, lines 21-34; Column 5, lines 1-11). 

In reference to claim 13:
Bastaldo teaches the electronic device of claim 1, further comprising: a camera; and an input device, wherein the processor is further configured to: obtain the plurality of images from the camera, and obtain a voice signal related to the plurality of images from the input device (i.e. ... mobile device 180 includes a microphone 102 for audio signal input.... one or more image capture sensors 140 (e.g., camera(s)) to capture images (e.g., photo or video)... - Column 3, lines 1-14; Column 5, lines 39-41). 

In reference to independent claim 14:
An operation method of an electronic device, the method comprising: obtaining at least one keyword from a voice signal related to a plurality of images; determining a graphic data corresponding to the at least one keyword; selecting at least one image among the plurality of images, based on a point in time at which a voice corresponding to a keyword that corresponds 
- Claim 14 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 16:
The method of claim 14, wherein the determining of the graphic data comprises: determining at least one recommended graphic data corresponding to the at least one keyword, providing a user interface including the at least one determined recommended graphic data, and determining, based on an input, graphic data to be applied to the at least one selected image among the at least one recommended graphic data, and wherein the input comprises at least one of a touch input, a gesture input, or a voice input. 
- Claim 16 contains substantially similar subject matter as in claims 6 and 7 combined, and is rejected along the same rationale.

In reference to claim 17:
The method of claim 16, wherein the determining of the graphic data based on the input comprises: determining whether the input is detected within a threshold time from a point in time at which the user interface is provided, and when the input is not detected within the threshold time, automatically determining graphic data to be applied to the at least one selected image among the at least one recommended graphic data, based on at least one of a user's preference, a priority of the at least one keyword, a priority of the at least one recommended graphic data, or context based on the voice signal. 
- Claim 17 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 18:
The method of claim 14, further comprising: determining whether the at least one keyword corresponds to a designated class; when the at least one keyword corresponds to the designated class, determining a sound effect corresponding to the at least one keyword; and performing control so as to apply the sound effect at a point in time at which a voice signal corresponding to the at least one keyword is output. 
- Claim 18 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Fletcher et al. (US PGPub. No. 2007/0266304) (hereinafter Fletcher).

In reference to claim 3:
Bastaldo teaches the electronic device of claim 2, Bastaldo does not teach wherein the indicator is displayed on a timeline of the video content.  However, Fletcher teaches “...FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added...” (Paragraph 50).  It would have been obvious to modify Bastaldo with the teachings of Fletcher with the motivation to enable users to easily locate relevant or desirable content in large media files (Paragraph 4).

In reference to claim 4:
Bastaldo and Fletcher teach the electronic device of claim 3, Fletcher teaches wherein the processor is further configured to add the indicator to the timeline, at a point in time at which the graphic data is applied to the at least one selected image, or at a point in time at which the video content associated with the plurality of images is stored (i.e. ... the annotation can be text, audio, images, video, or any other multimedia content... FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added.... - Paragraphs 15, 50). 

In reference to claim 15:
Bastaldo teaches the method of claim 14, further comprising: adding, to a video content including the plurality of images, an indicator indicating a reproduction point of at least one i.e. ... displaying additional information related to the overlaid content... also depicts.. the name of the baseball field (e.g., ABC FIELD). In this example, the baseball field name is an identified keyword 514.... - Column 12, lines 28-39), Fletcher teaches wherein the indicator is displayed on a timeline of the video content (i.e. ...FIG. 6A is a display diagram illustrating the timeline with an additional indication or marker 602 corresponding to the position at which the annotation was added...” (Paragraph 50).  The motivation is the same as in claim 3.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Lee et al. (US PGPub. No. 2014/0334797) (hereinafter Lee).

In reference to claim 10:
Bastaldo teaches the electronic device of claim 1, Bastaldo does not teach wherein the processor is further configured to: determine whether a plurality of users are included in the at least one selected image, when the plurality of users are included, identify a user who outputs a voice corresponding to a keyword that corresponds to the determined graphic data, among the plurality of users, determine an application area to which the determined graphic data is to be applied, based at least on an area where the identified user is located in the at least one selected image, and apply the determined graphic data to the application area of the at least one selected image.  However, Lee teaches “...a representative image is created based on text corresponding to voice audio played in a specific period of a video... a representative image ...is displayed on a frame corresponding to specific point within a period 1010 from which the voice audio has been extracted...” (Paragraphs 168-170; Figure 10; Note that the within the representative image is the identified mom and dad based on the spoken mom and dad text).  It would have been obvious to modify Bastaldo with the teachings of Lee with the motivation so 

In reference to claim 19:
The method of claim 14, wherein the performing of control so as to apply the determined graphic data comprises: determining whether a plurality of user are included in the at least one selected image, when the plurality of users are included, identifying a user who outputs a voice corresponding to a keyword that corresponds to the determined graphic data among the plurality of users, determining an application area to which the determined graphic data is to be applied, based at least on an area where the identified user is located in the at least one selected image, and applying the determined graphic data to the application area of the at least one selected image. 
- Claim 19 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastaldo-Tsampalis et al. (US Patent No. 9,697,235; Date: Jul 4, 2017) (hereinafter Bastaldo) in view of Lee et al. (US PGPub. No. 2014/0334797) (hereinafter Lee) and in further view of Ana Gotter. “Instagram Stickers: The Underrated Feature That Can Take Your Stories Further” Sep. 27, 2018) (hereinafter Gotter).

In reference to claim 11:
Bastaldo and Lee teach the electronic device of claim 10, Bastaldo and Lee do not teach wherein the processor is further configured to change the application area for the graphic data in an area of the at least one selected image, based on a drag input to the applied graphic data.  However, Gotter teaches “....Once you've selected a sticker, you can layer it on top of your story, dragging it where you want it...” (Page 3).  It would have been obvious to modify Bastaldo and Lee with the teachings of Gotter with the motivation to enable a quicker, easier and intuitive input.

In reference to claim 20:
The method of claim 19, further comprising: changing the application area for the graphic data in an area of the at least one selected image, based on a drag input associated with the applied graphic data.
- Claim 20 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174